UNITED STATES DISTRICT COURT
                                                                MEMO ENDORSED
SOUTHERN DISTRICT OF NEW YORK


In re                                                             21-cv-02163-KPF
AMR CORPORATION,                                              Case No. 11-15463 (SHL)
                       Debtor.


CAROLYN FJORD, et al.,
                                                            Adv. Case No. 13-1392 (SHL)
                       Plaintiffs-Appellants
               v.
AMR CORPORATION, et al.,
                       Defendants-Appellees.



      APPELLEE MERGED ENTITY AMERICAN AIRLINES GROUP INC.’S
  NOTICE OF CONSENT MOTION TO SUPPLEMENT THE RECORD ON APPEAL

        PLEASE TAKE NOTICE that, upon the attached Declaration of Robin L. Gushman, sworn

to on June 22, 2021, the undersigned will move before the Honorable Katherine Polk Failla, Judge

of the United States District Court for the Southern District of New York, at the Thurgood Marshall

United States District Courthouse, located at 40 Foley Square, New York, NY 10007, at a time and

place to be scheduled by this Court, for an order to supplement the record on appeal pursuant to

Federal Rule of Bankruptcy Procedure 8009(e)(2).

        The parties have conferred and Plaintiffs-Appellants consent to the inclusion of the

following six documents—true and correct copies of which are attached as Exhibits 1 through 6 to

the Declaration of Robin L. Gushman—within the official record of this Court and thereby in the

certified record on appeal:

        •   Exhibit 1: Plaintiffs’ Memorandum in Support of Motion for Leave to File Second

            Amended and Supplemental Complaint and to Add Damages Claim and Demand for

                                                   1
           Jury Trial (Adv. Dkt. 105-1)1

       •   Exhibit 2: Plaintiffs’ Memorandum in Support of Amended Motion for Leave to File a

           Second Amended and Supplemental Complaint and to Add Damages Claim and

           Demand for Jury Trial (Adv. Dkt. 106-1)

       •   Exhibit 3: Plaintiffs’ Memorandum in Support of Motion for Leave to File Second

           Amended and Supplemental Complaint to Add Damages Claim and Demand for Jury

           Trial (Adv. Dkt. 118-1)

       •   Exhibit 4: Scheduling Order (Adv. Dkt. 188)

       •   Exhibit 5: Memorandum of Law in Support of Plaintiffs’ Motion for Leave to File a

           Second Amended and Supplemental Complaint to Allege Injury and Damages Under

           Section 4 of the Clayton Act and Demand for Jury Trial (Adv. Dkt. 190)

       •   Exhibit 6: Reply Memorandum in Support of Plaintiffs’ Motion for Leave to File a

           Second Amended and Supplemental Complaint to Allege Injury and Damages Under

           Section 4 of the Clayton Act and Demand for Jury Trial (Adv. Dkt. 204)



Dated: June 22, 2021                           Respectfully Submitted,
       Orinda, California
                                               LATHAM & WATKINS LLP


                                               By: /s/ Daniel M. Wall
                                                  Daniel M. Wall

                                                     505 Montgomery Street, Suite 2000
                                                     San Francisco, CA 94111-6538
                                                     Telephone: (415) 391-0600
                                                     Facsimile: (415) 395-8095

                                                     Attorneys for Appellee Merged Entity
                                                     American Airlines Group Inc.
1
  “Adv. Dkt.” refers to the docket of the bankruptcy court adversary proceeding brought by
Plaintiffs-Appellants, Fjord et al. v. AMR Corp., Case No. 13-01392 (Bankr. S.D.N.Y).


                                                 2
Application GRANTED. The six documents referenced above shall be
included in the record on appeal.

The Clerk of Court is directed to terminate the motion at docket
entry 29.



Dated:   June 23, 2021          SO ORDERED.
         New York, New York




                                HON. KATHERINE POLK FAILLA
                                UNITED STATES DISTRICT JUDGE
